320 A.2d 618 (1974)
STATE
v.
Russell R. KEEGAN, Jr.
No. 74-121-M. P.
Supreme Court of Rhode Island.
June 11, 1974.
Richard J. Israel, Atty. Gen., Donald P. Ryan, Asst. Atty. Gen., for plaintiff-respondent.
Nugent & Nugent, J. Joseph Nugent, Jr., Providence, for defendant-petitioner.

ORDER
This is a petition for certiorari. The petitioner has been indicted on a series of related drug charges. He seeks a review of the Superior Court's refusal to dismiss the charges on the grounds that he had been denied his constitutional right to a probable cause hearing in the District Court.
We deny the petition for certiorari. A Grand Jury may indict independent from or in the absence of any prior examination in the District Court. State v. Conti, 110 R.I. 237, 291 A.2d 623 (1972); Burke v. Langlois, 104 R.I. 391, 244 A.2d 593 (1968); State v. Robbins, 42 R.I. 213, 106 A.2d 291 (1919). We have also said that a finding of no probable cause in the District Court will not deprive the Grand Jury of its jurisdiction. Brady v. Langlois, 104 R. I. 301, 243 A.2d 906 (1968); see also, M. A. P. v. Ryan (D.C.App.) 285 A.2d 310 (1971).